 

Las€ fi /-Ci-UGS00-NSR Document 264 Filed O3/i9/20 Page i ofl

WINSTON LEE
ATTORNEY AT LAW
20 VESEY STREET ~ SUITE 400 — .
NEW YORK, NEW YORK 10007 Sewkencrng s ad cunacd

Tel. (212)267-1911 Laon Berl 3, 22 onk|
Fax. (212)964-2926 Mm 24, tet aX \2.cdew -

~G Submisste
March 19,20 ““ISStE~S ee
adjourned Actor dines .

The Honorable Neison S. Roman Chock ae tte Coutt ie sled

 

 

United States District Judge Seas Ly :
United States Courthouse Yo RLED ECE S esti et ae
300 Quarropas Street
White Plains, N.Y. 10601 Dated: Mavs \4, ter
Re: United States v. Christian Blades SO ORDERED: ro _
17 Cr. 506 (NSR) - 0% LO DARI
Consent letter motion to adjourn sentencing _{ fn
HON, NELSON.S.ROMAN
UNITED STATES DISTRICT JUDGE

Dear Judge Roman:

I write as counsel for Mr. Christian Blades, and with the consent of the Government, to
request an adjournment of Mr. Blades sentencing which is currently scheduled for April 3, 2020.
This is Mr. Blades third request for an adjournment of sentencing.

The current suspension of attorney visits at the Metropolitan Correctional Center and the
ongoing Coronavirus/COVID-19 pandemic have prevented me from meeting with Mr. Blades, to
discuss his case and review materials, in preparation for his upcoming sentencing.

Consequently, I am requesting an adjournment which will provide me with an
opportunity to confer with Mr. Blades with regard to his upcoming sentencing, and a sufficient
amount of time to complete a sentencing memo on his behalf.

Ihave conferred with Your Honor’s Courtroom Deputy and understand that the Court is
available on May 29, 2020 at 12:00 p.m.

Accordingly, for the above stated reasons, I respectfully request an adjournment of Mr.
Blades’ sentencing to the new date of May 29, 2020 at 12:00 p.m. I further request that the dates
for the filing of sentencing submissions by the parties be adjusted accordingly.

—-—————-- ooo

 

Respectfully submitted,
/s/
WINSTON LEE

cebsis SB BR kites |}
